Citation Nr: 1504109	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The case was previously before the Board in October 2011 and June 2014 when it was remanded for additional development by the agency of original jurisdiction (AOJ).  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has PTSD due to verified in-service stressors. 

2.  An acquired psychiatric disorder, diagnosed as PTSD and an anxiety and depressive disorder, is etiologically related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD and an anxiety and depressive disorder, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002; 38 C.F.R. §§ 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and various anxiety and depressive disorders, as they are etiologically related to traumatic events that occurred during his period of active duty service in the Republic of Vietnam.  The Board will first address the Veteran's contentions regarding the specific diagnosis of PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The Board finds that all the elements necessary for an award of PTSD are established.  The record demonstrates a current diagnosis as the Veteran has received treatment with a private psychiatrist for PTSD since October 2009 and at the Pontiac Vet Center since February 2010.  He was also diagnosed with PTSD during a December 2009 behavioral health consultation at the Pontiac VA Community Based Outpatient Clinic (CBOC) in December 2009.  All three providers diagnosed PTSD based on the Veteran's reports of active duty stressors, including the death of a soldier from his unit in Vietnam at a radio tower in May 1968.  

The record also contains evidence verifying the Veteran's in-service stressors.  In statements dated throughout the claims period, the Veteran has reported several non-combat stressors such as the death of a member of his unit at a radio station attack in May 1968 and the night-time firing of a tank in his camp over a several month period.  Personnel records confirm the Veteran's reports of the circumstances of his service and document that he served in Vietnam from January 1968 to March 1969 with the 527th Personnel Service Company and the 13th Finance Department.  An August 2012 response from the Joint Services Records Research Center (JSRRC) also verifies that the soldier identified by the Veteran was killed on May 6, 1968 at the Qui Nhon radio site while serving with the 527th Personnel Service Company.  Additionally, the Veteran submitted lay statements from other members of his unit in February 2009 containing their remembrances of the radio guard soldier's death and the prolonged firing of a tank at night in their camp.  As the record contain service records and other corroborate evidence substantiating his reported non-combat stressors, all the elements of service connection are met and service connection is warranted for PTSD. 

The record also supports an award of service connection for a psychiatric disability other than PTSD.  As noted above, several of the Veteran's treating psychiatric providers have diagnosed PTSD, but VA examinations performed in August 2009 and December 2011 yielded diagnoses of anxiety and depression.  The VA examiners did not specifically address whether these conditions were due to in-service stressors, but the other evidence of record indicates the Veteran's psychiatric disorders are related to military service.  The Veteran sought treatment for complaints of anxiety and panic in December 2006 described as primarily work-related.  However, at that time he also reported a history of military service in Vietnam and the examining psychiatrist noted the Veteran could have a suppressed PTSD-type trauma due to such service.  Private and VA treatment records dated throughout the claims period focus on the Veteran's active duty as the source of his psychiatric stressors and do not contain further complaints related to his work.  Furthermore, the August 2009 and December 2011 VA examiners' conclusions that the Veteran did not meet the criteria for PTSD was based on their characterization of the impact of his stressors on occupational and social functioning; the stressors themselves were found adequate to support the diagnosis.  The Board therefore finds that service connection is also warranted for the diagnosed conditions of a depressive and anxiety disorder as they are due to the same reported stressors as the Veteran's PTSD.  

VA has substantially satisfied the duties to notify and assist the Veteran in substantiating his claim in accordance with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  



ORDER

Entitlement to service connection for PTSD and anxiety and depressive disorders is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


